Title: To George Washington from Zechariah Lewis, 17 July 1797
From: Lewis, Zechariah
To: Washington, George



Honrd Sir,
Yale College, New Haven [Conn.] July 17th [17]97.

A few days ago, I received a letter, from Mr G. W. Custis of Princeton College, in which he made this remark, which was highly pleasing to me, & which I am confident will be pleasing to yourself, & to Mrs Washington—That his situation at College has become pleasant & agreeable—& that he now feels ambitious of improving to the best wishes of his friends.
While he continues to be contented with his situation, & ambitious of improving, he will, without a doubt, make that progress, which will be highly satisfactory to his connections. From what I could discover of his talents, while I instructed him in Philadelphia, I was fully persuaded, that were his attention to be so thoroughly awakened, as that he would give diligent application to his studies, he would easily appear among the most distinguished Scholars. It will undoubtedly be a great object of his Friends & Instructors to keep alive, & to increase his ambition.
His advantages, in every point of view, are incomparably greater at Princeton College, than at the University of Philadelphia. Few persons, I believe, are so well calculated to superintend & forward the education of Youth, as Doct. Smith. Yet, on several accounts, I

cannot but regret, that my young friend is not a member of this College, & placed under the immediate care & instruction of Doct. Dwight.
Permit me, Sir, to beg your acceptance of the two Sermons, lately preached by my Father, which accompany this letter. The political sentiments contained in the one, which was preached before the Gove[r]nor & Legislature of Connecticut, accorded with the feelings of a very crowded assembly; & appears to be the prevailing sentiments of this State. This is the only apology I offer for troubling you with the Sermon⟨s⟩. I am Sir, with the highest affection & respect for yourself & family Your much Obliged & very Obedt Servt

Zechariah Lewis

